Title: III. Report of a Committee on a Letter From George Washington, 13 January 1776
From: Adams, John,Massachusetts Provincial Congress,Foster, Jedediah,Stone, Josiah,Jewett, Dummer,Brooks, Eleazer,Warren, James,Hawley, Joseph
To: 


      
       
        13 January 1776
       
      
      The Committee appointed to take into consideration the Letter from his excellency General Washington of the Tenth Instant, have attended that service and beg leave to report. That a Committee of both Houses be appointed to wait on the General and to assure him that this Court are zealously disposed to do everything in their power, to promote the Recruiting of the American Army and to acquaint him that they cannot be of opinion that the public Service will be promoted by offering a bounty at the separate expence of this Colony, or any other encouragement beyond that which has been ordered by the Congress, that they are still further from an opinion that the same service can be promoted by any coercive measures, or any other expedient than voluntary enlistment. But that this Court is willing if his excellency shall approve of this measure, to recommend any further temporary draughts from the Militia, that may be necessary to supply the present deficiencies, to be Continued untill the first of April next, and also to exert the Influence of this Court by recommending to the Selectmen and committees of correspondence and others to exert themselves and employ their influence among the People to promote and encourage by all reasonable methods the Recruiting service in the several Towns.
      
       John Adams per Order
      
      
      In Council Read and Accepted and Ordered that John Adams Esqr. with such as the Hone. House shall join, be a Committee to wait on his Excellency General Washington for the purposes expressed in the above Report.
      In the House of Representatives Read and concurred and Mr. Speaker and Major Hawley are joined.
     